Exhibit 10.4

GUARANTY

This Guaranty, dated as of July 31, 2013 (as amended, supplemented or otherwise
modified from time to time, this “Guaranty”), is made and entered into by
Platinum Partners Value Arbitrage Fund L.P., a Delaware limited partnership,
Platinum Montaur Life Sciences, LLC, a Delaware limited liability company,
Meserole Group LLC, a Delaware limited liability company, PPVA Black Elk
Investors LLC, a Delaware limited liability company and DMRJ Group LLC, a
Delaware limited liability company (each a “Guarantor” and collectively, the
“Guarantors”), in favor of Capital One, N.A, as Administrative Agent for the
benefit of the Lenders under the Credit Agreement (as defined below) (the
“Beneficiary”). Capitalized terms used in this Guaranty, but not defined herein,
shall have the meanings given to such terms in the Purchase Agreement (hereafter
defined).

RECITALS

A.    Black Elk Energy Offshore Operations, LLC, a Texas limited liability
company, as borrower, Capital One, N.A, as Administrative Agent and the Lenders
party thereto (the “Lenders”) entered into that certain Credit Agreement dated
December 24, 2010 (as amended, the “Credit Agreement”).

B.    Capital One, N.A., as Administrative Agent, the Lenders and PPVA Black Elk
Equity LLC, a Delaware limited liability company (“Purchaser”) have entered into
a Letter Loan Purchase Agreement dated July 31, 2013 (the “Purchase Agreement”)
pursuant to which Purchaser has agreed to (i) purchase all of the Commitments
and Loans under the Credit Agreement from the Lenders and (ii) assume the
obligations of the Administrative Agent under the Credit Agreement and the Loan
Documents as defined therein and executed in connection therewith.

C.    The Purchase Agreement requires Guarantors to execute and deliver this
Guaranty to Beneficiary to secure the obligations of Purchaser under the
Purchase Agreement.

D.    Each Guarantor is familiar with the Purchase Agreement and acknowledges
that it will benefit if the transactions provided for in the Purchase Agreement
are consummated.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each Guarantor agrees as follows:

ARTICLE 1.

DEFINITIONS

Section 1.01    Definitions.

“Bankruptcy Event” shall be deemed to occur with respect to any Person if
(a) such Person shall institute a voluntary case seeking liquidation or
reorganization under applicable bankruptcy law or shall consent to the
institution of an involuntary case thereunder against it; (b) such Person shall
file a petition, answer or consent or shall otherwise institute any similar
proceeding



--------------------------------------------------------------------------------

under any other applicable federal, state or other applicable law, or shall
consent thereto; (c) such Person shall apply for, or by consent there shall be
an appointment of, a receiver, liquidator, sequestrator, trustee or other
officer with similar powers for itself or any substantial part of its assets;
(d) such Person shall make an assignment for the benefit of creditors; (e) such
Person shall admit in writing its inability to pay its debts generally as they
become due; (f) if an involuntary case shall be commenced seeking the
liquidation or reorganization of such Person under applicable bankruptcy law or
any similar proceeding shall be commenced against such Person under any other
applicable federal, state or other applicable law and (i) the petition
commencing the involuntary case is not timely controverted; (ii) the petition
commencing the involuntary case is not dismissed within sixty (60) days of its
filing; (iii) an interim trustee is appointed to take possession of all or a
portion of the property, and/or to operate all or any part of the business of
such Person and such appointment is not vacated within sixty (60) days; or
(iv) an order for relief shall have been issued or entered therein; or a decree
or order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee or other officer having similar
powers of such Person or of all or a part of its property, shall have been
entered; or (g) any other similar relief shall be granted against such Person
under any federal, State or other applicable law.

“Beneficiary” has the meaning given in the preamble hereof.

“Guaranteed Obligations” has the meaning given in Section 2.01 hereof.

“Guarantor” or “Guarantors” has the meaning given in the preamble hereof.

“Guaranty” has the meaning given in the preamble hereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Purchase Agreement” has the meaning given in Recital B hereof.

“Termination Date” means the earlier of the following occurs: (a) the date upon
which the closing occurs pursuant to the Purchase Agreement or (b) the
termination of the Purchase Agreement as a result of the closing of a refinance
of the Credit Agreement by Borrower.

ARTICLE 2.

THE GUARANTY

Section 2.01    The Guarantee. Subject to the provisions of this Guaranty, each
Guarantor hereby irrevocably and unconditionally guarantees the full, complete
and timely performance by Purchaser of its obligations (the “Guaranteed
Obligations”) under the Purchase Agreement, whether for the payment of money,
the giving of indemnification, the performance of obligations or otherwise.



--------------------------------------------------------------------------------

Section 2.02    No Set-Off.

(a)    Each Guarantor agrees to pay all amounts that may be due from time to
time with respect to the Guaranteed Obligations, directly and without deduction,
set-off or counterclaim, to Beneficiary.

(b)    Each Guarantor confirms and agrees, for the benefit of Beneficiary, that,
in making payments in respect of this Guaranty, it will not offset any amount
owed to it by Purchaser.

Section 2.03    Subrogation. Each Guarantor shall be subrogated to all rights of
Beneficiary in respect of any amounts paid by such Guarantor pursuant to the
provisions of this Guaranty; provided, however, that such Guarantor shall not be
entitled to enforce or to receive any payments arising out of or based upon such
right of subrogation if any Guaranteed Obligations then due have not been
satisfied. If any amount is paid to a Guarantor on account of subrogation rights
under this Guaranty in violation of this Section 2.03, such amount shall be held
in trust for the benefit of Beneficiary and shall be promptly paid to
Beneficiary to be credited and applied to the Guaranteed Obligations, whether
matured or unmatured or absolute or contingent, in accordance with the terms of
the Purchase Agreement.

Section 2.04    Obligations Unconditional.

(a)    This Guaranty is a guaranty of payment and performance and not of
collection and may be enforced by the Beneficiary directly against any Guarantor
without any requirement Beneficiary must first exercise its rights against
Purchaser. There are no conditions precedent to the enforcement of this
Guaranty. The obligations of the Guarantor hereunder shall be continuing,
absolute and unconditional and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(i)    at any time or from time to time, without notice to Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii)    any of the acts (other than payment or other satisfaction of the
Guaranteed Obligations) mentioned in any of the provisions of the Purchase
Agreement, or any other agreement or instrument referred to herein or therein
shall be done or omitted;

(iii)    the Guaranteed Obligations shall be modified, supplemented, increased
or amended in any respect or any right under the Purchase Agreement or any other
agreement or instrument relating thereto (other than this Guaranty) shall be
waived or any other guarantee of the Guaranteed Obligations or any other letter
of credit, guaranty or security therefor shall be released or exchanged in whole
or in part or otherwise dealt with;

(iv)    at any time, the Purchase Agreement or any other agreement or instrument
relating thereto (other than this Guaranty) shall cease to be valid or
enforceable, other than the termination of the Purchase Agreement in accordance
with its terms; or



--------------------------------------------------------------------------------

(v)    a Bankruptcy Event shall occur with respect to any Guarantor or
Purchaser.

(b)    Each Guarantor hereby unconditionally and irrevocably waives diligence,
presentment, demand, protest and all notices whatsoever in respect of the
Guaranteed Obligations and this Guaranty, and any requirement that the
Beneficiary exhaust any right, power or remedy or proceed against Purchaser or
any other Person under the Purchase Agreement. This Guaranty constitutes a
guaranty of payment and not of collection, and the obligations of Guarantor
under this Guaranty are primary obligations of Guarantor, and a separate action
or actions may be brought and prosecuted against Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against Purchaser or any
other Person or whether Purchaser or any other Person is joined in such action
or actions.

(c)    Each Guarantor warrants and agrees that each of the waivers and consents
set forth in this Guaranty are made voluntarily and unconditionally after
consultation with legal counsel and with full knowledge of their significance
and consequences, with the understanding that events giving rise to any defense
or right waived may diminish, destroy or otherwise adversely affect rights which
Guarantor otherwise may have against Purchaser or any other Person or against
any collateral. If, notwithstanding the intent of the parties that the terms of
this Guaranty shall control in any and all circumstances, any such waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.

ARTICLE 3.

REPRESENTATIONS

Section 3.01    Representations and Warranties. Each Guarantor represents and
warrants to Beneficiary that as of the date of this Guaranty:

(a)    Organization; Corporate Authority. Guarantor (1) is duly incorporated and
validly existing under the laws of its jurisdiction of incorporation, and
(2) has all requisite company power and authority to own its assets and to carry
on the business in which it is engaged and to execute, deliver and perform its
obligations under this Guaranty. Guarantor is not subject to any current orders
for winding up, or appointment of a receiver or liquidator or to any notice of
any proposed deregistration.

(b)    Authorization; Enforceability; No Conflicts. The execution and delivery
by Guarantor of this Guaranty and the performance by Guarantor of its
obligations under this Guaranty have been duly authorized by all necessary
corporate action and do not violate, breach or contravene (1) Guarantor’s
organizational documents or (2) any law or contractual restriction binding on or
affecting Guarantor or its properties except where such violation, breach or
contravention, individually or in the aggregate, could not reasonably be
expected to have a material adverse effect on Guarantor’s ability to perform its
obligations under this Guaranty. This Guaranty has been duly executed and
delivered by Guarantor, and constitutes the legal, valid and binding obligation
of Guarantor, enforceable against it in accordance with its terms, except as
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity, including concepts of



--------------------------------------------------------------------------------

materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
All authorizations, consents and approvals of any governmental authority or
third party necessary for the execution, delivery or performance by Guarantor of
this Guaranty have been obtained and are in full force and effect.

Section 3.02    Material Subsidiary Representation. Platinum Partners Value
Arbitrage Fund L.P. represents and warrants to Beneficiary that as of the date
of this Guaranty that the other Guarantors party hereto constitute all of the
subsidiaries of Platinum Partners Value Arbitrage Fund L.P. with assets in
excess of $10,000,000 and which appear in the consolidated financial statements
of Platinum Partners Value Arbitrage Fund L.P. and its subsidiaries.

ARTICLE 4.

MISCELLANEOUS

Section 4.01    No Waiver. No failure on the part of Beneficiary to exercise,
and no course of dealing with respect to, and no delay in exercising, any right,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies herein provided are cumulative and are
not exclusive of any remedies provided by law.

Section 4.02    No Consequential or Punitive Damages. In no event shall
Guarantor be liable hereunder to any party for any indirect, consequential
damages of any nature whatsoever, whether based on contract or tort, or for any
punitive or exemplary damages nor shall its liability in respect of the
Guaranteed Obligations exceed that of Purchaser.

Section 4.03    Notices, Etc. All notices, requests and demands hereunder shall
be in writing and faxed or delivered, (a) if to Guarantor, to the address listed
under such Guarantor’s signature block; (b) if to Beneficiary, Capital One,
N.A., 5718 Westheimer Road, Suite 1430, Houston, Texas 77057, Attention: Scott
Joyce, facsimile: (713) 435-5106; email: scott.joyce@capitalone.com or (c) as to
any party, at such other address or facsimile number as shall be designated by
such party in a written notice to each other party.

Section 4.04    Amendments. Etc. The terms of this Guaranty may be waived,
altered or amended only by an instrument in writing duly executed by Guarantor
and Beneficiary.

Section 4.05    Benefit, Successors and Assigns. This Guaranty is for the
benefit of and is enforceable by Beneficiary and not for the benefit of or
enforceable by any other Person. This Guaranty shall be binding upon Guarantor
and its successors and shall inure to the benefit of the successors and assigns
of Beneficiary. This Guaranty may not be assigned by Guarantor to any other
Person without the prior written consent of the Beneficiary.

Section 4.06    Captions. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Guaranty.



--------------------------------------------------------------------------------

Section 4.07    Counterparts. This Guaranty and each amendment, waiver and
consent with respect hereto may be executed in any number of counterparts, and
by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.

Section 4.08    Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction and (b) the invalidity or unenforceability of any provision hereof
in any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.

Section 4.09    Expenses, Etc. Guarantor agrees to reimburse Beneficiary for all
reasonable costs and expenses of Beneficiary (including the reasonable fees and
expenses of legal counsel) incurred in connection with (a) any enforcement or
collection proceeding resulting from this Guaranty, including in connection with
any bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, judicial or regulatory proceedings and workout, restructuring or
other negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated) and (b) the enforcement of this
Section 4.09. This Section 4.09 shall survive the termination of this Guaranty.

Section 4.10    Agreements Superseded. This Guaranty supersedes all prior
agreements and understandings, written or oral, between the parties with respect
to the subject matter of this Guaranty.

Section 4.11    GOVERNING LAW. This Agreement shall be construed, enforced and
interpreted according to the laws of the State of Texas without regard to the
conflicts of law rules thereof.

Section 4.12    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT, THE PURCHASE AGREEMENT, THE JOA OR ANY ANCILLARY AGREEMENT.

Section 4.13    Termination. This Guaranty shall terminate and be of no force
and effect with respect to Guaranteed Obligations arising on and after the
Termination Date.

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantors have caused this Guaranty to be duly executed and
delivered as of the day and year first above written.

 

GUARANTORS:

PLATINUM PARTNERS VALUE

ARBITRAGE FUND L.P

By:   /s/ Uri Landesman Name:   Uri Landesman Title:   President

 

Address:   152 West 57th Street, 4th Floor   New York, New York 10019

 

PLATINUM MONTAUR LIFE SCIENCES, LLC By:   /s/ Uri Landesman Name:   Uri
Landesman Title:   President

 

Address:   152 West 57th Street, 4th Floor   New York, New York 10019

 

MESEROLE GROUP LLC By:   /s/ Uri Landesman Name:   Uri Landesman Title:  
President

 

Address:   152 West 57th Street, 4th Floor   New York, New York 10019



--------------------------------------------------------------------------------

PPVA BLACK ELK INVESTORS LLC By:   /s/ Uri Landesman Name:   Uri Landesman
Title:   President

 

Address:   152 West 57th Street, 4th Floor   New York, New York 10019

 

DMRJ GROUP LLC By:   /s/ Uri Landesman Name:   Uri Landesman Title:   President

 

Address:   152 West 57th Street, 4th Floor   New York, New York 10019